Name: Commission Regulation (EC) No 504/2004 of 18 March 2004 applying a reduction coefficient to refund certificates for goods not covered by Annex I to the Treaty, as provided for by Article 8(5) of Regulation (EC) No 1520/2000
 Type: Regulation
 Subject Matter: foodstuff;  trade policy;  agricultural activity
 Date Published: nan

 Avis juridique important|32004R0504Commission Regulation (EC) No 504/2004 of 18 March 2004 applying a reduction coefficient to refund certificates for goods not covered by Annex I to the Treaty, as provided for by Article 8(5) of Regulation (EC) No 1520/2000 Official Journal L 081 , 19/03/2004 P. 0010 - 0010Commission Regulation (EC) No 504/2004of 18 March 2004applying a reduction coefficient to refund certificates for goods not covered by Annex I to the Treaty, as provided for by Article 8(5) of Regulation (EC) No 1520/2000THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products(1),Having regard to Commission Regulation (EC) No 1520/2000 of 13 July 2000 laying down common detailed rules for the application of the system of granting export refunds on certain agricultural products exported in the form of goods not covered by Annex I to the Treaty and the criteria for fixing the amount of such refunds(2), and in particular Article 8(5) thereof,Whereas:(1) Member States' notifications pursuant to Article 8(2) of Regulation (EC) No 1520/2000 indicate that the total amount of applications received reaches EUR 1340535305 while the available amount for the tranche of refund certificates for use from 1 April 2004 as referred to in Article 8(4) of Regulation (EC) No 1520/2000 is EUR 59812118.(2) A reduction coefficient shall be calculated on the basis of Article 8(3) and (4) of Regulation (EC) No 1520/2000. Such coefficient should therefore be applied to amounts requested in the form of refund certificates for use from 1 April 2004 as established in Article 8(6) of Regulation (EC) No 1520/2000,HAS ADOPTED THIS REGULATION:Article 1The amounts for applications of refund certificates for use from 1 April 2004 are subject to a reduction coefficient of 0,956.Article 2This Regulation shall enter into force on 19 March 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 18 March 2004.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 318, 20.12.1993, p. 18. Regulation as last amended by Regulation (EC) No 2580/2000 (OJ L 298, 25.11.2000, p. 5).(2) OJ L 177, 15.7.2000, p. 1. Regulation as last amended by Regulation (EC) No 307/2004 (OJ L 52, 21.2.2004, p. 35).